CALDWELL, J.
Special findings were submitted to the jury at the request of counsel, and answers were returned to the special findings, and a general verdict. Thereupon counsel for plaintiff filed a motion for judgment on the special findings, notwithstanding the general verdict against him. The complaint made, is that the court erred in overuling that motion.
We fully concur in the judgment of the court.
The only other error complained of is that the court refused to permit the plaintiff to file a motion for a new trial. The plaintiff had a motion filed in time, which he thereafter withdrew, and after his motion for judgment on the pleadings was disposed of, he applied to the court to file his motion for a new trial. The time prescribed by statute for filing a motion for a new trial had then long passed and the court for that reason refused leave to file it. It is claimed this was error, and that the time for filing a motion for a new trial does not apply where a motion for judgment on special findings is interposed; that where that is done, the motion for a new trial should not be filed until that motion is disposed of. We do not think this point is well taken.
We find no error in the record, and the judgment is affirmed.
Hale and Marvin, JJ., concur.